In as much as an application of the claimant for the payment of compensation is not in question, and the Industrial Commission did allow and award compensation to the claimant, after proper application by her, for the period of time covered by the doctor's fee bill, I do not feel that Section 4123.52, Revised Code, governs the payment of the medical bills in this claim.
As provided in Section 4123.66, Revised Code, as amended, the Industrial Commission has the power to make rules governing the payment for medical services so long as the rules are reasonable.
If payment to the doctor was the only question involved we would have no difficulty in saying that the rule was reasonable, but in as much as the services were contracted for by the patient the liability for suit on account of nonpayment exists for at least six years from the date of rendition of the services, and although the Industrial Commission refuses to pay this fee bill because the doctor did not submit the bill in accordance with their rules, the doctor still has a cause of action against the patient. (See Section 2305.07, Revised Code.)
Section 4123.95 of the Revised Code requires that the workmen's compensation law be liberally construed in favor of the employees, and the reasonableness of any rule of the administrator or the Industrial Commission should be determined by the effect it has upon the injured employees whose claims have been allowed under the provisions of the workmen's compensation law. It is apparent that the charges for medical services are paid directly by the commission to the doctors, after the submission of fee bills by the doctors to the commission, without any necessary participation in their presentation by the claimants or injured employees. Since the rule of the commission does not relieve the employee of the payment of these medical bills, and the commission had previously provided that compensation, which includes payment of medical services, be paid during the period in which the medical services were provided, we believe this rule of the commission, when viewed from the standpoint of the claimant or injured employee, imposes a hardship upon him over which he has no control and is, therefore, unreasonable.
The judgment of the Court of Common Pleas should be reversed and judgment entered for the claimant. *Page 78